 



Exhibit 10.118
THIRD MODIFICATION AGREEMENT
     THIS THIRD MODIFICATION AGREEMENT (this “Agreement”), effective as of the
30th day of November 2005, is by and between UNITED BANK, a Virginia banking
corporation (the “Bank”); and VERSAR, INC. a Delaware corporation, GEOMET
TECHNOLOGIES, LLC, a Maryland limited liability company, VERSAR GLOBAL
SOLUTIONS, INC., a Virginia corporation, and VEC, INC., a Pennsylvania
corporation and successor to Versar Environmental Company, Inc. (individually
and collectively, the “Borrower”).
WITNESSETH THAT:
     WHEREAS, the Bank is the owner and holder of that certain Revolving
Commercial Note dated September 26, 2003, in the amount of $5,000,000.00 made by
the Borrower payable to the order of the Bank and bearing interest and being
payable in accordance with the terms and conditions therein set forth (the
“Note”); and
     WHEREAS, the Note is issued pursuant to the terms of a certain Loan and
Security Agreement dated September 26, 2003, between the Borrower and the Bank
(as modified in accordance with that certain First Modification Agreement dated
as of May 5, 2004, that certain Second Modification Agreement dated as of
May 12, 2004, and as otherwise amended, extended, increased, replaced and
supplemented from time to time, the “Loan Agreement”); and
     WHEREAS, as of the effective date hereof, the principal balance of the Note
is $ 0.00 and the parties hereto desire to modify the Loan Agreement.
     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. The maturity date of the Note is hereby extended to November 30, 2007.
The definition of “Date of Maturity” in the Note and the Loan Agreement is
hereby changed to “November 30, 2007”.
     2. The Loan Agreement is hereby further modified by replacing
“$6,500,000.00” with “$8,500,000.00” in Section VI(A)(4).
     3. The other “Loan Documents”, as defined in the Note, are hereby modified
to the extent necessary to carry out the purposes of this Agreement.
     4. The Borrower hereby acknowledges and agrees that, as of the effective
date hereof, the unpaid principal balance of the Note is $ 0.00 and that there
are no set-offs or defenses against the Note, the Loan Agreement, or the other
Loan Documents.
     5. The parties to this Agreement do not intend that this Agreement be
construed as a novation of the Note, the Loan Agreement, or any of the other
Loan Documents.
     5A. The interest rate on the Note is hereby reduced to the “Prime Rate” (as
defined in the Note).



55



--------------------------------------------------------------------------------



 



     6. Except as hereby expressly modified, the Note and Loan Agreement shall
     otherwise be unchanged, shall remain in full force and effect, and are
hereby expressly approved, ratified and confirmed. A legend shall be placed on
the face of the Note indicating that its terms have been modified hereby, and
the original of this Agreement shall be affixed to the original of the Note.
     7. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns.
WITNESS the following signatures and seals.

                  UNITED BANK   [SEAL]
 
           
 
  By:   /S/ Dennis M. Coombe    
 
           
 
            Dennis M. Coombe    
 
            Executive Vice President    
 
                VERSAR, INC.   [SEAL]
 
           
 
  By:   /S/ Lawrence W. Sinnott    
 
           
 
            Name: Lawrence W. Sinnott    
 
            Title: Exec. V.P., COO & CFO    
 
                GEOMET TECHNOLOGIES, LLC   [SEAL]
 
           
 
  By:   /S/ Lawrence W. Sinnott    
 
           
 
            Name: Lawrence W. Sinnott    
 
            Title: V.P. and Treasurer    
 
                VERSAR GLOBAL SOLUTIONS, INC.   [SEAL]
 
           
 
  By:   /S/ Lawrence W. Sinnott    
 
           
 
            Name: Lawrence W. Sinnott    
 
            Title: V.P. and Treasurer    
 
                VEC, INC.   [SEAL]
 
           
 
  By:   /S/ Lawrence W. Sinnott    
 
           
 
            Name: Lawrence W. Sinnott    
 
            Title: V.P. and Treasurer    

56